DETAILED ACTION

This application is being examined in the *Pro-Se Examination Unit (Art Unit 3649).  Please do not hesitate to contact me at 571-272-2823 if you have any questions regarding this correspondence and/or your response to the Office Action.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement filed 8/1/22 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 is missing a period indicative of end of the claim.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Claim 16, line 2 applicant has misspelled “analyze” as “analyse”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Claim 20, line 7 applicant has misspelled “analyze” as “analyse”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 10-14, 17-18 & 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-7, 13-14 & 20 recites the limitation "The robotic system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-12 & 17-18 recites the limitation "The robotic apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1 & 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.

Claims 9-10 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  For example, claim 9 states “the cylindrical housing further comprises a cylindrical ridge extending internally”;  Similarly, claim 10 states “a screw arm on its lower end”; however, the examiner cannot ascertain what is meant by these limitations such that the metes and bounds of the claims can clearly evaluated.  The above claim limitations, result in failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

Examiner finds that because the claims are indefinite under 35 U.S.C. §112, 2nd paragraph, it is impossible to properly construe claim scope at this time. However, in accordance with MPEP §2173.06 and the USPTO's policy of trying to advance prosecution by providing art rejections even though these claims are indefinite, the claims are given broadest reasonable interpretation and prior art is applied as much as practically possible.
	
Regarding claims 1-20, it has been held that a claim that recites both a system and an apparatus for using said system, is indefinite under section 112, paragraph 2.  As such, a claim is not sufficiently precise to provide competitors with an accurate determination of the 'metes and bounds' of protection involved-IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (CA FC 2005); Ex parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990).
A single claim which purports to be in multiple statutory classes is ambiguous and is properly rejected under 35 USC 112, second paragraph, for failing to particularly point out and distinctly claim the invention-Ex Parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990).
For examination purposes, the Examiner notes that claims 1-20 recite an apparatus, and therefore falls into the method statutory class.  Appropriate correction is required.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-11 & 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eletrabi (US Patent Pub. 20180312095; referred to hereinafter as Eletrabi).
Claims 1 & 19:	Eletrabi disclose an intelligent autonomous robotic apparatus for the collection of tennis balls (0011 & 0028), comprising, a monitoring module, a processing module, a computing module (0041-0042) a driving module (0029 & 0038), a collection module, an elevation module, a collection basket (0033-0034), a cylindrical housing comprising cylindrical ridge, multi-tiered capture basin with hemispherical depressions, hinged paddles, extended arms with bends, rotating brush, motors comprising brush motor, paddle motor and screw motor, rotatable screw with helices and screw arm, ultrasonic sensors including but not limited to camera or vision sensors and distance or proximity sensors, wheels, cameras and base frame (0033-0047).
Claim 2:	Eletrabi disclose a plurality of cameras to capture the images of the scattered balls and a plurality of ultrasonic sensors to determine the position and the obstacles within the path (0033-0041).
Claim 3:	Eletrabi disclose analyses and processes the data related to nearest ball, the shortest path towards the nearest ball, and nearest obstacle (0039-0049).
Claim 4:	Eletrabi disclose driving module further comprises a base frame with at least two wheels each capable of being actuated by independent motors (figure 1 & 0029-0033).
Claims 8-10:	Eletrabi disclose a screw rotatably coupled to a motor on the lower end, and a cylindrical ridge extending internally (0033-0047).
Claim 11:	Eletrabi disclose rotatable screw arm moves the collected ball from the front end of the capture basin towards the rear end of the capture basin (figure 3).
Claim 13:	Eletrabi disclose ball collection basket is mechanically coupled to the base frame and is externally coupled to the cylindrical housing (figure 3).
Claim 14:	Eletrabi disclose an opening at its rear side to enable the ball to be collected in the ball collection basket (figure 1).
Claim 15:	Eletrabi disclose a plurality of cameras are configured to continuously capture and record the images of scattered balls lying in the court; the cameras are in electronic communication with the ultrasonic sensors which enable the intelligent identification of the object (0033-0049).
Claim 16:	Eletrabi disclose processing module is configured to analyze and process the data accumulated by the monitoring module (0033-0041).
Claim 17:	Eletrabi disclose computing module executes an algorithm which precisely aligns the robotic apparatus with respect to the closest ball (inherent to autonomous device). 
Claim 18:	Eletrabi disclose general components like processor, random access memory and read only memory ; wired or wireless communication channels to communicate with the ultrasonic sensors (0028-0041).
Claim 20:	Eletrabi disclose the monitoring module further comprises plurality of cameras to obtain the images of the scattered balls; the monitoring module comprises a plurality of sensors to determine the position and the obstacles within the path; the processing module is configured to analyze and process the data accumulated by the monitoring module; the driving module further comprises, a base frame with at least two wheels, each capable of being actuated by an independent motor; the collection module further comprises at least two forwardly extending arms guiding the balls lying in the near vicinity and deflecting the balls lying in front of the wheel; the collection module further comprises a multi-tiered capture basin and a hinged paddle configured to rotatably capture the ball; the elevation module comprises a rotatable screw coupled to a screw motor (0056-0068).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Eletrabi  as applied to claims above, and further in view of Guo et al. (US Patent Pub. 20140294547; referred to hereinafter as Guo).
Claim 5:	Eletrabi disclose an intelligent autonomous robotic apparatus for the collection of tennis balls (0011 & 0028), comprising, a monitoring module, a processing module, a computing module (0041-0042) a driving module (0029 & 0038), a collection module, an elevation module, a collection basket (0033-0034), a cylindrical housing comprising cylindrical ridge, multi-tiered capture basin with hemispherical depressions, hinged paddles, extended arms with bends, rotating brush, motors comprising brush motor, paddle motor and screw motor, rotatable screw with helices and screw arm, ultrasonic sensors including but not limited to camera or vision sensors and distance or proximity sensors, wheels, cameras and base frame (0033-0047).  Eletrabi, however does not explicitly disclose using the arms to guide the balls, a rotating brush with brush motor installed at its end; a blade coupled to the brush motor on its shaft; a hinged paddle configured to rotatably capture the ball; and a multi-tiered capture basin.  In an analogous art, Guo teach of a tennis ball pickup cart which further includes a includes a chassis equipped with a pair of driving rear wheels and a pair of steering front wheels, wherein a ball pick-up mechanism of moving plate type is provided at the front of the chassis, and a ball collection case with an open top end is provided at the rear of the chassis. The ball pick-up mechanism includes two vertically placed side plates placed on two sides thereof respectively and a ball guiding plate with a concave curved surface which is laterally placed underneath the rear of the two vertically placed side plates; a laterally placed fixing shaft is provided at upper parts of the two vertically placed side plates; a laterally placed rotating shaft is provided at lower parts of the two vertically placed side plates (0005-0006).  Furthermore, Guo also teaches arms to guide the balls, rotating brush with brush motor installed at its end, a blade coupled to the brush motor on its shaft; a hinged paddle configured to rotatably capture the ball; and a multi-tiered capture basin (0020-0026).  It would have been obvious for one with ordinary skill in the art, at the time of applicant’s invention to have modified the apparatus disclosed by Eletrabi to include a rotating brush with brush motor installed at its end; a blade coupled to the brush motor on its shaft; a hinged paddle configured to rotatably capture the ball; and a multi-tiered capture basin, as taught by Guo to allow for more accurate collection of the tennis balls.
Claims 6-7:	The combination of Eletrabi and Guo teach capture the nearest ball using the rotatable paddle, the paddle further pushes the ball towards the front end of the capture basin (figure 1, Guo).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Additional Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vilar (20150328503) refers to a collection apparatus including an autonomous power supply means and an image acquisition means for acquiring image sequences of at least one area of surveillance is disclosed. The collection apparatus may further include control means connected to the image acquisition means for receiving and processing the acquired sequences of images, to detect the presence and position of said game elements, and to send a control command to move the collection apparatus to collect a detected spherical game element. The collection apparatus also includes interaction means for interacting with a player to deliver a previously collected spherical game element to the player and a delivery device controlled by the control means to perform the delivery. An automatic collection system is also disclosed that uses two collection apparatuses, operating in a complementary and/or synchronized way to collect and deliver a spherical element to a player, on request by the player.
Leyco (8,920,101) refers to a tennis ball collection device includes a rotating drum that rotates at a higher speed than the rotation of the wheels that carry the device. Additionally, the drum rail that operates in connection with the rotating drum to lift a ball off of a ground is allowed to move in the horizontal direction. This back and forth movement is facilitated by a spring that otherwise biases the drum rail forward to a rest position.
Mailman (8,313,396) refers to a device for quickly picking up numerous tennis balls on a tennis court having a vacuum unit with angled collection members to funnel tennis balls into a location where suction from the vacuum unit draws the balls through tubing and a port into a basket within a chamber of the vacuum unit.
The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
Furthermore, the Examiner would like to explicitly reiterate, that when responding to this Office Action, please keep the following in mind:
Pay close attention to any deadlines for response and fees set forth in this action.  Fees cannot be waived and deadlines cannot be changed.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.
Sign all submissions. Please note that a proper electronic signature requires Applicant’s name within forward slashes (ex.  /John T. Smith/).
Sample format for responding to an Office Action can be found on the following page:
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

*Pro Se Examination Unit is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. While an applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice.  To assist applicants in making informed decisions, Pro Se Assistance can provide assistance in helping applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/            Primary Examiner, Art Unit 3649